',LEO
                                                                 OF   PPEALS DIV 1
                                                                  OrVIASI-IING1014
                                                           STi\TE
                                                                         8:31
                                                          2018 PR 23 AV1




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


LYDIA LUTAAYA,               )                  No. 75863-2-1
                             )
               Appellant,    )
                             )                  DIVISION ONE
               v.            )
                             )
                             )
SUHRCO RESIDENTIAL           )
PROPERTIES; EMB MANAGEMENT; )
AND RENTON POLICE DEPARTMENT,)                  UNPUBLISHED OPINION
                             )
               Respondents.  )                  FILED: April 23, 2018
                             )

       MANN,A.C.J. — Lydia Lutaaya appeals the superior court's dismissal of her

complaint for violation of privacy and harassment against Suhrco Residential Properties,

LLC (Suhrco), EMB Management, Inc.(EMB), and the Renton Police Department. The

superior court dismissed Lutaaya's complaint for lack of personal jurisdiction due to

insufficient service of process. We affirm.

                                         FACTS

       In May 2014, Lutaaya filed a complaint seeking damages for "harassment"

against Boeing Employees Credit Union and the Renton Police Department. The City of
No. 75863-2-1/2


Renton (City) moved to dismiss the action because Lutaaya failed to file a pre-suit claim

for damages as required by RCW 4.96.020. The case was dismissed in July 2014.

       In August 2015, Lutaaya filed a second complaint seeking damages for invasion

of privacy and harassment against Suhrco, EMB, and the Renton Police Department.

Lutaaya mailed a copy of the summons and complaint to the office of the attorney used

by the City in the 2014 litigation, an attorney for Suhrco and EMB, and Suhrco and

EMB's mailing address.

       In October 2015, Suhrco and EMB moved to dismiss for lack of jurisdiction under

CR 12(b)(2) and for insufficiency of service of process under CR 12(b)(5). At oral

argument, Lutaaya admitted that she only served Suhrco and EMB by mail. On

November 20, 2015, the superior court found that it did not have personal jurisdiction

and dismissed Lutaaya's case against Suhrco and EMB.

       The same day that the court dismissed Lutaaya's case against Suhrco and EMB,

Lutaaya obtained and issued a subpoena duces tecum commanding the two entities to

appear and bring their "internal notes, official transaction history, all correspondence

whether to the media or to your office, recorded telephone conversations, and all

pertaining to [sic] Lydia Lutaaya's NC." On December 14, 2015, the superior court

granted Suhrco and EMB's motion to quash the subpoena.

       In June 2016, the City, on behalf of the Renton Police Department, moved to

dismiss Lutaaya's complaint, based in part on the insufficiency of service. In response,

Lutaaya admitted that she did not serve the City, but that she served the attorney who

represented the City in her previous 2014 lawsuit against the City. She claimed that this

service was proper because the previous lawsuit, which had been dismissed in July

                                          -2-
No. 75863-2-1/3


2014, was "still pending." In August 2016, the trial court dismissed Lutaaya's claim for

lack of personal jurisdiction. Lutaaya appeals.

                                       ANALYSIS

                       Dismissal for Lack ofPersonal Jurisdiction

       Lutaaya argues that the superior court erred in dismissing Suhrco, EMB, and the

Renton Police Department based on insufficiency of service. We review a superior

court's conclusion that service was insufficient de novo. Scanlan v. Townsend, 181
Wash. 2d 838, 847, 336 P.3d 1155 (2014).

       Proper service of the summons and complaint is a prerequisite to the superior

court's jurisdiction over a party. Weber v. Assoc. Surgeons, P.S., 166 Wash. 2d 161, 163,

206 P.3d 671 (2009). "Failure to properly serve a defendant prevents the trial court

from obtaining personal jurisdiction over the defendant." Weber, 166 Wash. 2d at 163.

       Under RCW 4.28.080(2), service of a summons on a city can only be

accomplished by delivering a copy to "the mayor, city manager, or, during normal office

hours, to the mayor's or city manager's designated agent or the city clerk thereof." It is

undisputed that Lutaaya mailed her summons and complaint to,the office of a former

city attorney. Because Lutaaya did not deliver a copy of her summons to any of the

entities set forth in RCW 4.28.080(2), dismissal of the complaint against the City was

appropriate.

       Under RCW 4.28.080(9), personal service on a corporation is accomplished by

delivering a copy of the summons to the president or other head of the company or

corporation, the company's registered agent, the corporate secretary, the cashier, or the

managing agent, or by serving the secretary, stenographer, or office assistant of any of

                                          -3-
No. 75863-2-1/4


these persons. It is undisputed that Lutaaya mailed a copy of her summons and

complaint to Suhrco and EMB's attorney and mailing addresses. Because Lutaaya

failed to deliver a copy of the summons and complaint to any of the entities identified in

RCW 4.28.080(9), dismissal of the complaint against Suhrco and EMB was appropriate.

                                Subpoena Duces Tecum

       Lutaaya argues also that the superior court erred in dismissing her subpoena

duces tecum. We review a superior court's order granting a motion to quash a

subpoena for abuse of discretion. Eugster v. City of Spokane, 121 Wash. App. 799, 807,

91 P.3d 17(2004). A court abuses its discretion when its decision is based on

untenable grounds or reasoning. Gunn v. Rielv, 185 Wash. App. 517, 528, 344 P.3d 1225

(2015).

       Because the superior court properly dismissed Lutaaya's action against Suhrco

and EMB for lack of personal jurisdiction, there was no action pending before the court

at the time Lutaaya obtained and issued her subpoena duces tecum. Because there

was no action pending, the superior court did not abuse it discretion in quashing the

subpoena.

       We affirm.



                                                    4#,,

WE CONCUR:




                                          -4-